UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2325


ALIMATOU SIDIKOU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 29, 2009             Decided:   October 16, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander   M.   Chanthunya,   Silver   Spring,   Maryland,  for
Petitioner. Tony West, Assistant Attorney General, Daniel E.
Goldman, Senior Litigation Counsel, Andrew B. Insenga, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alimatou      Sidikou,        a    native      and     citizen    of       Niger,

petitions for review of an order of the Board of Immigration

Appeals       affirming       the     Immigration         Judge’s         denial     of     her

applications for relief from removal.

              Sidikou     first      challenges        the   determination          that    she

failed to establish eligibility for asylum.                          To obtain reversal

of   a   determination        denying       eligibility        for    relief,       an    alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”            INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).       We have reviewed the evidence of record and conclude

that Sidikou fails to show that the evidence compels a contrary

result.

              Having failed to qualify for asylum, Sidikou cannot

meet the more stringent standard for withholding of removal.

Chen     v.   INS,    195     F.3d    198,       205    (4th       Cir.    1999);     INS    v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).                           Finally, we uphold

the finding below that Sidikou failed to demonstrate that it is

more likely than not that she would be tortured if removed to

Niger.     8 C.F.R. § 1208.16(c)(2) (2009).

              We     therefore       deny       the    petition      for    review.          We

dispense      with     oral    argument          because       the    facts     and       legal



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3